Title: From Benjamin Franklin to Cadwallader Colden, 1 October 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Oct. 1. 1747
I send you herewith the History of the Five Nations. You will perceive that Osborne, to puff up the Book, has inserted the Charters &c. of this Province, all under the Title of History of the Five Nations, which I think was not fair, but ’tis a common Trick of Booksellers.
Mr. James Read, to whom Mr. Osborne has sent a Parcel of Books by Recommendation of Mr. Collinson, being engag’d in Business of another kind, talks of declining to act in Disposing of them, and perhaps may put them into my Hands. If he should, I will endeavour to do Mr. Osborne Justice in disposing of them to the best Advantage, as also of any other Parcel he may send me from your Recommendation.
Mr. Armit is return’d well from N England; As he has your Power of Attorney, and somewhat more Leisure at present than I have, I think to put your Letter to J. Hughes into his Hands, and desire him to manage the Affair of your Servant. I shall write a Line besides to Hughes, that he would assist in obliging the Servant to do you Justice, which may be of some Service, as he owns himself oblig’d to me for recovering a Servant for him that had been gone above a 12 month. I am, Sir Your most humble Servant
B Franklin
